Citation Nr: 0841639	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-27 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for pituitary gland 
affecting growth in hands, feet and body structure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1965 until 
September 1967.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Albuquerque, New 
Mexico.  The appeal is detailed below.  


FINDINGS OF FACT

1. The evidence of record shows that the diagnosed pituitary 
gland disorder was likely incurred as a result of active duty 
service.

2. The evidence is at least in relative equipoise on the 
question of whether the veteran's diagnosed pituitary gland 
disorder was likely incurred as a result of active duty 
service.

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a 
pituitary gland disorder have been met. 38 U.S.C.A. §§ 1101, 
1110, 5103, 5103(A) 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  

2.  Resolving all doubt in the veteran's favor, the criteria 
for service connection for pituitary gland disorder have been 
met.  38  U.S.C.A. §§ 1101, 1110, 5103, 5103(A) 5107  (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCCA) is required.  However, in the decision 
below, the Board grants the claim of service connection for a 
pituitary gland disorder.  Any further development under the 
VCAA or other law would not result in a more favorable result 
or be of assistance to this inquiry.  

Turning to the merits of the claim, the veteran seeks service 
connection for his pituitary gland affecting growth in hands, 
feet and body structure.  Specifically, the veteran contends, 
as indicated in the December 2004 Notice of Disagreement, 
that his pituitary disorder is related to active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for  
rejecting any evidence favorable to the claimant.  See Masors  
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2  
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet.  
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  After determining that all 
relevant evidence has been obtained, the Board must then 
assess the credibility and  probative value of proffered 
evidence of record as a whole.   See 38 U.S.C.A. § 7104(a); 
see also Madden v. Gober, 125 F.  3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App.  69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.102, 4.3 (2008).  To deny a claim on its merits, the  
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Turning to the relevant evidence of record, during his active 
service, the veteran's November 1963 enlistment exam revealed 
a light half-inch scar between the fourth and fifth finger on 
the veteran's left hand.  The STR noted the veteran was 17 
years and 22 months old and was 65 inches tall and weighed 
118 pounds.  

The September 1965 STRs revealed the veteran was 71 inches 
tall and weighed 129 pounds.  The September 1967 separation 
exam revealed the veteran was 73 inches tall and weighed 150 
pounds.  

Assorted VA OTRs ranging in dates from March 1986 through 
October 1986 noted complaints of headaches, vision problems, 
surgery for the pituitary adenoma, treatment and the status 
of post-op pituitary tumor resection showing minimal residual 
of tumor.

An April 1986 VA examination noted the tumor extending to the 
foramen of Monro.  A July 1986 VA exam noted a February 1986 
pituitary tumor excision.  A September 1986 VA exam noted the 
diagnosis of hyperpituitarism post pituitary surgery. 

The October 1986 VA examiner noted a pituitary resection 
performed in March or April 1986 and seizures resulting from 
the surgeries.  The October 1986 records also noted the 
veteran was 6 foot 3 inches and weighed 215 pounds.  

In a November 2003 PMR letter, Dr. R. I. stated the veteran 
obviously developed a growth hormone secreting pituitary 
adenoma at age 17 while in the armed service which accounted 
for his rapid growth.  The Board notes the medical evidence 
of record concerning the veteran's rapid growth spurt during 
active service.  Dr. R. I. further stated that he personally 
operated on the veteran in 1985 and removed the tumor.    

The July 2004 VA examination reported the veteran as having a 
status post transphenoidal resection in 1986.  The examiner 
reviewed the claims file, examined the veteran and opined 
that it may be as least likely as not that the veteran's 
growth spurt happened in military service and may be 
attributed to his pituitary adenoma.  However, the examiner 
further opined, that the veteran's pituitary tumor is as not 
likely a result of military service nor was it a condition 
that was or could have been aggravated by the veteran's 
active duty.  

The veteran offered lay statements in July 2003 to support 
his claim.  The veteran contended he had growth in his hands 
and feet and over all body structure due to his pituitary 
gland disorder from active service. 

Having considered the evidence as set forth above, both the 
PMRs and the VA medical evidence opine that the veteran had a 
growth spurt that began in service as a result of his 
pituitary adenoma.  While the VA examiner opined that the 
pituitary tumor was not as likely as not related to military 
service, he conversely opined that  "that it may be as least 
likely as not that the veteran's growth spurt happened in 
military service and may be attributed to his pituitary 
adenoma."  While the VA opinion is contradictory, in essence 
it supports the veteran's claim because it suggests tat the 
veteran's pituitary disorder first manifested during service.  
Further,  the Board notes that Dr. R. I. stated the veteran 
"obviously developed a growth hormone secreting pituitary 
adenoma at age 17 while in the armed service which accounted 
for his rapid growth."  Therefore, there are essentially two 
medical opinions, one private and the other VA, linking the 
pituitary adenoma and the residuals thereof to service. 

The Board notes the veteran's growth spurt during service was 
well documented in the STRs.  This supports the notion, as 
presented by the medical opinions of record, that the 
veteran's pituitary adenoma was incurred or manifested during 
active service.  There is no medical evidence of record that 
the pituitary adenoma pre-existed service or was a congenital 
disease.  The Board determines that the medical evidence of 
record, in particular the July 2004 VA exam and Dr. R. I.'s 
November 2003 letter, is at least in relative equipoise as to 
whether the veteran's current diagnosed pituitary gland 
disorder is related to his military service.  In fact, both 
the VA examiner and private physician attributed the 
veteran's growth spurt to his pituitary adenoma.  Thus, the 
Board finds that the weight of the evidence is in favor of 
the veteran and service connection is warranted.

Therefore, the Board finds that the evidence of record 
generally supports the veteran's claim.  Thus, any questions 
of doubt that remain regarding a medical nexus regarding 
whether the veteran's disorder was incurred in or caused by 
his military service, the Board must resolve these questions 
of doubt in the veteran's favor.  The evidence being in 
relative equipoise the veteran is afforded the benefit of the 
doubt.  38 C.F.R. §§  3.102 (2008).  

Further inquiry could be undertaken by obtaining an 
additional medical opinion to resolve the remaining doubt as 
to the veteran's claims.  However, as stated above, under the 
benefit of the doubt rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue.  Ashley v.  
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7  
Vet. App. 204, 206-207 (1994).  Thus, with resolution of all 
doubt in the veteran's favor, the Board finds that the 
veteran has satisfied his burden of showing that he suffers 
from a pituitary gland disorder as a result of an in-service 
occurrence.   Accordingly, service connection is granted. 


ORDER

Service connection for pituitary gland affecting growth in 
hands, feet and body structure is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


